internal_revenue_service department of the treasury number release date index number u i l no washington dc person to contact telephone number refer reply to cc psi plr-137986-01 date date legend coop state a town corp a state b holdings corp b holdings holdings b dear this is in response to a request for rulings dated date submitted on behalf of coop concerning the proper treatment of the amount received from the sale of stock by coop incorporated in pursuant state a code coop is a rural telephone company operated on a cooperative non-profit basis for the mutual benefit of its members its headquarters is located in town a town of persons it serves members in rural telephone exchanges in northwestern state a according to coop’s amended and restated articles of incorporation dated date coop is organized for the purpose of furnishing improving and expanding communication services and to engage in any other activity within the purpose for which cooperatives may be organized the coop is organized without capital stock and the property rights of all members shall be equal in the case of dissolution the articles of incorporation require that after a all debts and liabilities of the cooperative shall have been paid b all capital furnished by members through patronage shall have been retired as provided in the by-laws and c the property and assets of the cooperative shall be distributed among the members and former members in proportion to the ratio that the unretired capital credits of each bear to the total unretired capital credits of all such members and former members coop’s primary purpose is to provide each of its members local exchange telephone carrier service however it also provides cable television wireless television dial up internet service wireless internet and digital subscriber line services to a portion of its members on a cooperative basis and nonmembers on a for-profit basis coop’s bylaws state that any person may become a member of coop by subscribing to local exchange telephone service upon such terms as the board may or or the bylaws shall from time to time prescribe memberships may not be transferred except as provided by the bylaws further the bylaws provide that each member shall have only vote in meetings called to conduct the cooperative’s business including election of the cooperative’s board_of directors coop’s bylaws proscribe the payment of interest or dividends on any capital furnished by its members instead coop is obligated to account on a patronage basis to all ita members for all amounts received that are attributable to furnishing communications_services to them to the extent such amounts are in excess of operating costs and expenses chargeable against furnishing telephone service such amounts may be paid in cash credits letters of advice or other certificates or securities of the coop or on any combination thereof if prior to dissolution or liquidation the board_of directors determines that the financial condition of the coop will not be impaired thereby capital then credited to patrons’ accounts may be retired in full or in part the method basis priority and order of retirement if any are in the discretion of the board also within the board’s discretion is retirement of capital credits to estates of members who were natural persons in early american telephone telegraph at t advised the independent telephone industry of the prospective availability of a new telephone service to subscribers at t new system was known as a data basis administration system dbas and it enabled its customers to use the then recently developed calling card service ccs also known as the auto bill calling service abc with that service customers would be able to make credit available collect or third-party long distance calls without the assistance of an operator while at t offered this service to the over big_number independent telephone_companies including many rural telephone cooperative such as coop because of the data processing capital retirements that would be necessary to participate but at the same time it was clear to the small companies that they needed to offer the same type of services to their subscribers enjoyed by customers of larger telephone_companies therefore the smallest companies therefore the smallest companies needed to identify a means by which they could participate in the new program based of these circumstances the b smallest companies joined together to form corp a for the purpose of aggregating their capital and achieving the economy of scale necessary to participate in the ccs service for that purpose corp a was organized on as a state b corporation and authorized b class a voting shares to be issued to participate each smallest company had to ensure that it had valid line numbers public station and credit card numbers and appropriate hardware and software available the number of corp a shares that each small telephone company had to purchase was determined by the number of main stations it serviced each participating telephone company in the corp a venture received one class a common_stock voting share and then class b common_stock nonvoting shares equal to the number of stations subscribers that the participant served corp a had the first right of refusal to purchase all common_stock held by all participants should a sale be proposed profits if any would be distributed based on the total number of shares held by which corresponded directly with the number of customers each participant had in many respects corp a began with rules of participation and governance very similar to a cooperative organization on date coop’s board_of directors authorized the management of the organization to participate in the corp a venture on date coop acquired one class a voting share and class b nonvoting shares of corp a by the summer of the data processing equipment was installed by and date full installation of all systems was complete and ready for operation from through corp a provided the b members the dbas and technology support necessary to have seamless participation with the at t in its ccs services offered nationwide on date the members of corp a voted to have a two for one class a stock split as a result coop held two shares of class a and class b shares of corp a to achieve its business objectives in the marketplace corp a reorganized itself into a holding_company structure on date exchanging the original shares held by its participants for the same amount in holdings shares following that coop held two class a holdings shares and class b holdings shares throughout the entire period the governance of corp a and then holdings remained in the hands of b small companies that came together for mutual participation in at t ccs program however over time the technology of telecommunications changed accordingly corp a became increasingly involved in supporting its participating companies in the technology evolution it developed leading intelligent network applications including database and billing services to facilitate the growth and competitiveness of its small company participants the coop purchased the original and expanded services throughout the period for the exclusive benefit of its members in another company corp b was created by a private group for the purpose of developing applications and solutions for the advent of the new ss7 telecommunications switch the new switch represented a quantum leap in technology at the time in the following years corp a and corp b had a number of opportunities to work jointly on projects relating to the ss7 technology as well as database fraud management and wireless applications by the mid 1990s the prospects for local competition became evident to nearly all in the telecommunications industry congress had a variety of hearings concerning the coming competitive environment for these companies over the course of several years this effort culminated with the passage of the telecommunications act of in early february of that year the act authorized telecommunications competition at local levels for much of the united_states concurrent with the hearings and debate of the act holdings and corp b conducted discussions as to how the two organizations could work closely ultimately it was concluded that a merger of two entities was appropriate the merger was completed on nearly coinciding with the passage of the telecommunications act as a result of the merger of these two private companies the coop’s interest in holdings was converted into shares of holdings common_stock on with that combination the new entity’s focus began to move beyond corp a ‘s original objective of serving its b small participants holdings viewed itself as an aggressive supplier of services to the marketplace as a whole not just as a group of small telecommunications providers while coop did not object to the merger in it became concerned that the focus of the combined entity might be shifting from that of a service company for small companies to something else it was evident that management and seemingly a majority of the shareholders wanted holdings to pursue for-profit ventures beyond the original scope of corp a through uncomfortable with that trend coop really did not have ant reasonable means to extricate itself from its investment since there was no outside market for the stock by the coop had a sense that a majority of the owners of the combined entity believed that the company would have greater access to equity and debt capital markets if holdings eventually became a publicly traded company bearing out the coop’s concerns holdings changed its name once again to holdings in the expectation of the converting the company into a publicly traded company as a result on coop received class a common shares in holdings for its shares in holdings at this point it was clear to coop that holdings was being taken in a direction in which the coop did not agree however at this point coop did not know of any viable means of liquidating its stock holdings filed with the securities and exchanged commission sec expressing the intent to issue an initial_public_offering on holdings 3’s common_stock offering occurred on and its common_stock began trading on the nasdaq shortly thereafter on coop class a common shares in holdings was converted to shares of holdings common_stock upon expiration of the lock-out period following the initial_public_offering the coop’s board_of directors authorized the sale of coop’s interest in holdings on a staggered basis the reason for the sale was that holdings no longer was operated in a manner that satisfied the board and the directors did not want to gamble with the appreciation in value that could be realized for the coop ‘s members and former members in june and july of the coop sold shares for prices between dollar_figure and dollar_figure per share realizing a gain of approximately dollar_figure million in date november sold the balance of its interest for approximately dollar_figure per share thereby realizing a gain approximately dollar_figure coop will allocate these gains as patronage_dividends since the divestiture of its minority interest in holdings coop has been buying only those services that it requires from holdings the proceeds of those sales will be used to make continuing upgrades of the telephone network effect repairs to its existing systems and support coop’s patronage redemption system based on the information set forth herein coop requests the following ruling the amount_realized from coop’s sale of holdings stock constitutes patronage-sourced income which may be excluded from coop’s gross_income when allocated to coop’s patrons by a true patronage_dividend code sec_501 contemplates that rural_cooperative telephone_companies may qualify as tax-exempt organizations as the telephone business has developed however very few rural telephone cooperatives now qualify for this exemption coop falls into this category and thus is a non-profit but taxable cooperative corporation subchapter_t of the code provides the statutory scheme for taxing most cooperatives rural telephone cooperatives however are not governed by subchapter_t because of the exclusion provided by code sec_1381 for rural telephone cooperatives when congress enacted subchapter_t in congress excluded rural telephone cooperatives in order to avoid over-regulating them and presumably to provide them with more flexible tax treatment because of the necessary services they provided to under-served parts of the country the underlying committee reports stated that cooperative corporations engaged in providing telephone service to persons in rural areas would continue to be treated the same as under prior_law see h_r rep no 87th cong 2d sess a127 s rep no 87th cong 2d sess see also revrul_83_135 1983_2_cb_149 sec_1382 and sec_1388 of subchapter_t placed new restrictions on the ability of cooperatives to deduct patronage_dividends that were allocated but not paid in many other ways however subchapter_t codified the law that existed prior to since its enactment in most of the development in the law regarding the taxation of cooperatives has occurred in cases under subchapter_t thus while the cases and rulings interpreting subchapter_t may not control the taxation of rural telephone cooperatives such as coop these authorities indicate the position of the service and the courts on many of the issues that do control the taxation of rural telephone cooperatives cooperatives are a unique form of business_entity which are democratically controlled by their patrons in cooperatives such as coop each member has one vote regardless of how much capital he or she contributed cooperatives are required to allocate their net margins from business done with or for their patrons back to such patrons in proportion to their patronage this return of patronage-sourced income is bound up with the basic concept of a cooperative rather than using their net_income to pay dividends to their shareholders as a regular_corporation would cooperatives pay patronage_dividends to their members based on the amount of business that the member does with the cooperative patronage_dividends are thus effectively price rebates for member-patrons see 995_f2d_101 7th cir the taxable_income of a cooperative is calculated in much the same manner as the taxable_income of a taxable corporation with one distinct difference the income of a cooperative that is attributable to business done with or for patrons is excluded from or deducted from the income of the cooperative when such income is allocated to the cooperative’s patrons at the time this patronage-sourced income is allocated or in the case of cooperatives not subject_to subchapter_t at the time it is distributed the cooperative’s patrons realize the income patronage-sourced income flows through the cooperative and is taxed only once in order for the amount_realized from the proposed sale of the holdings stock to be deductible to coop upon allocation the amount must be patronage-sourced income ie income derived from business carried on with or for coop’s patrons while neither the code nor the regulations provide a clear definition of patronage-sourced income the courts have in general held that if the income at issue is produced by a transaction which is directly related to the cooperative enterprise such that the transaction facilitates the cooperative’s marketing purchasing or service activities then the income is deemed to be patronage income farmland industries 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 88_tc_238 87_tc_435 in revrul_69_576 1962_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or non- patronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative’s marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the cooperative’s operation the income is from non-patronage sources see also revrul_74_160 1974_1_cb_245 ruling that interest_income realized from loans made by the taxpayer was patronage source because the loans actually facilitated the accomplishment of taxpayer’s cooperative activities in that the loans enabled the taxpayer to obtain the necessary supplies for its operations the transaction that will generate income for coop is comprised of two parts the original decision to participate in the organization corp a and the currently proposed sale of holdings stock both elements of the transaction are directly related to coop’s cooperatives business and will facilitate coop’s ability to provide communications_services to its members coop actively participated in the formation and funding of corp a to insure that its members would have the same type of modern services that would be available to larger nationally recognized telephone_companies indeed it had no choice but to participate in that venture because it was too small to meet at t’s requirements for participation all of its transactions with corp a from the beginning of its participation in the company until the day it sold the final tranche of holdings stock were conducted exclusively for coop’s member patrons courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative’s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need to focus on the ‘totality of the circumstances’ and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition id pincite first it looked at whether the taxpayer’s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer’s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states 1979wl d or the court found that the income derived by a plywood and veneer workers’ cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative’s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers’ cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative’s patrons coop’s investment in corp a was directly related to its cooperative business investing in a company in order to provide modern telephone services is directly related to the business of a cooperative whose raison d’etre is to provide telephone service to its patrons in cf industries judge posner noted in his opinion that the court was not aware of any dramatic opportunities for tax_avoidance by use of the cooperative form f 2d pincite however the court implied that a cooperative would be gaining an unfair tax advantage for its members if it were investing in businesses unrelated to its cooperative purpose and in effect running a mutual_fund for its members on the side id judge posner indicated that one type of transaction would not pass the mutual_fund test a temporary investment by a cooperative in securities see id certainly if coop had taken its members’ capital and purchased a diversified portfolio of public company securities there can be no doubt that the proceeds from such a portfolio should not and would not be patronage sourced but coop did nothing of this sort it was an active_participant in a venture corp a that was directly related to its cooperative telecommunication business in fact investment in corp a was only open to companies that were in the telephone business the corp a investors were all rural telephone_companies corp a was not a passive investment of the type judge posner implies would be impermissible corp a was organized much like a cooperative its members were the smallest companies in the country each shareholder had only one vote on the affairs of the company corp a’s distribution of profits if any to its shareholders were based approximately on a participation basis for over a decade the arrangement between corp a and its shareholders was very successful and grew as more technology became available that could only be accessed through a larger organization however following the merger of holdings and corp b in it became apparent that the new company intended to depart from its original purpose of serving the b small telephone_companies following the statutorily prescribed lock-out period for such an issuance coop obtained its new stock and immediately proceeded with systematic liquidation of it minority interest which resulted in capital_gains accordingly based solely on the above we rule that the sale of the holdings stock will result in patronage sourced income which may be excluded from coop’s gross_income when allocated to coop’s patrons because coop does percent of its telephone business with patrons on a cooperative basis no allocation between patronage and nonpatronage is required this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney submitted with the ruling_request a copy of this letter is being sent to coop sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs special industries
